2014 IL App (3d) 120850

                                    Order filed July 24, 2014
                  Modified Opinion Upon Denial of Rehearing September 12, 2014
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                A.D., 2014

     THE PEOPLE OF THE STATE OF                       )      Appeal from the Circuit Court
     ILLINOIS,                                        )      of the 12th Judicial Circuit,
                                                      )      Will County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )      Appeal No. 3-12-0850
            v.                                        )      Circuit No. 02-CF-1372
                                                      )
     JAROSLAW TEREFENKO,                              )      Honorable
                                                      )      Sarah F. Jones,
            Defendant-Appellant.                      )      Judge, Presiding.
     _____________________________________________________________________________

            JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
            Justice McDade concurred in the judgment and opinion.
            Justice Carter dissented, with opinion.

                                                OPINION

¶1          Defendant, Jaroslaw Terefenko, pled guilty to burglary (720 ILCS 5/19-1(a) (West

     2002)) and attempted burglary (720 ILCS 5/8-4(a), 19-1(a) (West 2002)) in exchange for a

     sentence of four years of Treatment Alternatives for Safe Communities (TASC) probation.

     Defendant violated that probation and was eventually sentenced to 42 months' incarceration.

     Based on his immigration status, the circuit court ordered defendant released to the custody of

     Immigration and Customs Enforcement (ICE), which began deportation proceedings.
¶2          While in the custody of ICE, defendant filed a petition for postconviction relief, arguing

     that his due process rights were violated where defense counsel failed to advise him of the

     immigration consequences of his plea. The circuit court granted the State's motion to dismiss the

     petition. We reversed that decision on appeal (People v. Terefenko, 2011 IL App (3d) 100782-

     U) and remanded for a third-stage evidentiary hearing. By the time the evidentiary hearing

     occurred, on July 13, 2012, defendant had been deported to Poland and did not appear; however,

     new appointed counsel appeared and represented defendant. On August 20, 2012, the circuit

     court denied the petition.

¶3          The court set a status hearing for 30 days after the entry of its judgment denying the

     petition. Neither defendant nor postconviction counsel appeared. The trial court continued the

     hearing to the next day, when it entered a written order extending the deadline for posttrial

     motions until October 4, 2012. On October 4, the court appointed the appellate defender, who

     filed a notice of appeal on October 5. We dismiss the appeal for lack of jurisdiction.

¶4                                                 FACTS

¶5          In 2003, defendant, while represented by private counsel, pled guilty to two counts of

     burglary (720 ILCS 5/19-1(a) (West 2002)) and one count of attempted burglary (720 ILCS 5/8-

     4(a), 19-1(a) (West 2002)) in exchange for a sentence of four years' TASC probation. In 2007

     the State filed a petition to revoke TASC probation, alleging that defendant had committed two

     new criminal offenses—driving under the influence and resisting a police officer. Defendant

     admitted the probation violation and entered into a one-year drug court contract. The State later

     filed a petition to remove defendant from drug court after he tested positive for cocaine.

     Defendant entered an admission to the petition to remove. He was sentenced to 42 months'

     incarceration.


                                                      2
¶6          In 2009, defendant, represented by new private counsel, filed a motion to withdraw his

     plea of guilty to burglary and attempted burglary, alleging that he was never advised of the

     immigration consequences of his plea. The court found that it lacked jurisdiction to consider the

     late motion and ordered that defendant be released to the custody of ICE, which began

     deportation proceedings.

¶7          Defendant, represented by the same counsel that represented him on the motion to

     withdraw, responded by filing a petition under the Post-Conviction Hearing Act (Act) (725 ICLS

     5/122-1 et seq. (West 2010)), arguing that he was not admonished of the immigration

     consequences of his plea, in violation of the sixth amendment of the United States Constitution

     (U.S. Const., amend. VI), as outlined in Padilla v. Kentucky, 559 U.S. 356 (2010). After

     allowing defendant to amend his petition, the court granted the State's motion to dismiss. On

     appeal, we reversed that dismissal and remanded for a third-stage evidentiary hearing.

     Terefenko, 2011 IL App (3d) 100782-U. During the pendency of the appeal, defendant was

     deported to Poland.

¶8          On remand, the trial court discussed with counsel how to proceed with the postconviction

     hearing in light of defendant's absence. Postconviction counsel investigated whether

     immigration officials would allow defendant into the country to attend the hearing. Counsel

     reported back to the court that it was impossible for defendant to be present for the evidentiary

     hearing. The State responded that defendant need not be present for the hearing. Postconviction

     counsel, the State, and the court agreed to hold the evidentiary proceedings in defendant's

     absence. A hearing was conducted on July 13, 2012. Defendant's parents testified at the

     hearing.




                                                      3
¶9             On August 20, 2012, in open court, the court issued a written decision denying the

       petition. The court found that defense counsel's representation of defendant was neither deficient

       nor prejudicial. Postconviction counsel was present on behalf of defendant. The court asked

       counsel if he wanted to appeal. Counsel reserved appeal. The court scheduled a status hearing

       for September 19, 2012, for counsel to file an appeal, if desired. Postconviction counsel did not

       appear at that hearing, and the court continued the case to the following day, September 20,

       2012.

¶ 10           Postconviction counsel did not appear at the September 20 hearing. The court questioned

       the circuit clerk and the State about whether defendant had received proper notice of its decision

       to dismiss the petition, as required by Illinois Supreme Court Rule 651(b) (eff. Apr. 26, 2012):

                  "THE COURT: Bree [the clerk], in this file there's a certified mail receipt to

               [defendant] pursuant to [S]upreme [C]ourt [R]ule 651B indicating that date of my order

               and order was entered.

                  THE CLERK: Advised Mr. Terefenko he has a right to appeal and also if he couldn't

               afford a lawyer, one could be provided for him.

                  [THE STATE]: He is also though, Your Honor, the gentleman who I believe was

               deported to Poland.

                  THE COURT: Yes, and he's in Poland so I don't know if it is the habit of the

               appellate court to send such a notice. I don't know.

                  [THE STATE]: I didn't think that the clerk did when there was counsel.

                  THE COURT: How does that work?

                  THE CLERK: We are told just when it's anything appealable.




                                                        4
   THE COURT: I am going to hand this file to you. Take a look at that supreme court

rule, and I know you may have matters next door. Come back. No problem. Can you do

that for me?

   [THE STATE]: Yes.

   (Whereupon, the case was passed.)

   THE COURT: [Defendant].

   [THE STATE]: I did look into [R]ule 651B. It does not appear the notification

applies to pro se defendants, and I found a case on Westlaw, although I lost it somewhere

between the library and here, that, in fact, suggest[s] that when the defendant is not

present on a post conviction matter even if he does have counsel, he is to receive the

notification required under [Rule] 651B. That being said, since it's a day past the 30

days, may I suggest in an exercise of caution and prudence to perhaps allow a late notice

of appeal to be filed on behalf of [defendant] and perhaps appoint the public defender

since it does appear his counsel—

   THE COURT: Communicate with—have you communicated with [postconviction

counsel]?

   [THE STATE]: No, I have not.

   THE COURT: Let's do this. I was going to do the same thing to allow the extended

time for any post decision plea, motion to reconsider or otherwise so I would extend that

time, [assistant State's Attorney], for two weeks for you to contact [postconviction

counsel] to communicate with him in writing or by telephone indicating my ruling, and I

will need a bit more as to that and to make our record perfectly clear and this will be on

my calendar as to status that October 4th. How's that?

                                          5
                     [THE STATE]: Thank you."

       The court entered a written order extending the deadline for posttrial motions until October 4,

       2012.

¶ 11           At a hearing on October 4, defendant's postconviction counsel did not appear. The State

       informed the court that it had spoken to counsel, and counsel would not be filing any posttrial

       motions or a notice of appeal. The court stated:

                         "Okay. So here's the–pursuant to Supreme Court Rule, the clerk sent to

                     [defendant's] last known address his rights of appeal. He has been deported

                     to Poland. I don't know if I am required to just go ahead and appoint the

                     appellate defender? Because I don't know what [defendant] wants to do. I

                     am at a loss."

       Defendant's last known address was 35 Austrian Drive in Romeoville, Illinois. 1 The court

       appointed the appellate defender to file a notice of appeal on defendant's behalf. Notice of

       appeal was filed in the circuit court on October 5, 2012. The notice stated that the appeal was

       being taken from the court's denial of defendant's postconviction petition, which the notice

       alleged occurred on both September 21, 2010, and August 20, 2012.

¶ 12           Defendant appeals the circuit court's denial of his petition for postconviction relief.

¶ 13                                                 ANALYSIS

¶ 14           Our first task is to determine whether we have jurisdiction to consider this appeal.

       People v. Shaw, 2014 IL App (2d) 121105. The State argues that we lack jurisdiction to hear the


               1
                   Defendant's bail bond sheet from his arrest in 2002 is signed by defendant's father, Orest

       Terefenko; on the sheet, Orest also lists his address as 35 Austrian Drive, Romeoville, Illinois.


                                                           6
       present appeal because defendant's notice of appeal was filed in the circuit court more than 30

       days after final judgment was entered. Defendant argues that we have jurisdiction because the

       circuit court extended the 30-day deadline or, alternatively, that defendant's late filing may be

       excused because the circuit court failed to notify defendant of his right to appeal under Illinois

       Supreme Court Rule 651(b) (eff. Apr. 26, 2012). We agree with the State.

¶ 15          Appeals from postconviction proceedings are governed by the criminal appeals rules, as

       near as possible. Ill. S. Ct. R. 651(d) (eff. Apr. 26, 2012). Illinois Supreme Court Rule 606(b)

       (eff. Mar. 20, 2009) requires:

                  "[T]he notice of appeal must be filed with the clerk of the circuit court

                  within 30 days after the entry of the final judgment appealed from or

                  if a motion directed against the judgment is timely filed, within 30 days

                  after the entry of the order disposing of the motion."

       Generally, if no motion directed against the judgment is filed within 30 days, the trial court loses

       jurisdiction. People v. Bailey, 2012 IL App (2d) 110209, ¶ 12. The timely filing of a notice of

       appeal is required to vest the appellate court with jurisdiction. In re J.T., 221 Ill. 2d 338, 346

       (2006). In the present case, the final judgment denying defendant's petition was entered on

       August 20, 2012. The deadline for filing a notice of appeal or postjudgment motion was

       September 19, 2012. No notice of appeal or postjudgment motion was filed by September 19,

       2012. The only postjudgment filing was defendant's notice of appeal filed October 5, 2012.

¶ 16          Defendant argues that his October 5 notice of appeal was timely because the trial court

       extended the time for postjudgment filings. Defendant argues that on September 19, 2012, the

       circuit court extended the deadline for filing postjudgment motions until September 20, 2012.

       On that date, the court again extended the deadline until October 4, 2012, when it ordered the

                                                         7
       appellate defender to file a notice of appeal. Notice of appeal was eventually filed on October 5,

       2012.

¶ 17           The following is the entirety of the proceedings held on September 19, 2012:

                      "THE COURT: 02 CF 1372, People versus Jaroslaw Terefenko,

                  J-a-r-o-s-l-a-w, T-e-r-e-f-e-n-k-o. This is 02 CF 1372. I will put it on

                  the call tomorrow. I don't know if counsel was going to file a notice

                  of appeal in regards to my decision. [The assistant State's Attorney] has been

                  involved in it. So I will put it on tomorrow for that purpose."

       Defendant argues that those statements by the circuit court were sufficient to properly extend the

       30-day deadline for filing postjudgment motions or a notice of appeal. We disagree.

¶ 18           The only case cited by defendant for the proposition that the circuit court may extend the

       deadline for filing postjudgment motions in a criminal proceeding or a proceeding under the Act

       is People v. Church, 334 Ill. App. 3d 607 (2002), which involved a defendant's appeal from a

       guilty plea. The Church court held that "[a] trial court has the inherent authority, upon proper

       application and showing of good cause, to grant an extension of time for filing a motion to

       reconsider sentence or a motion to withdraw guilty plea." Id. at 614.

¶ 19           Even assuming, arguendo, that the holding of Church applies to proceedings under the

       Act, the requirements of Church were not met in the present case. On September 19, 2012, the

       court was not faced with a proper application from defendant establishing good cause for

       granting an extension of time. Neither defendant nor counsel had made any application for an

       extension. The implication from the lack of any filings was that defendant did not wish to

       challenge the court's denial of his petition.




                                                        8
¶ 20          Nor did the court's language explicitly authorize an extension for filing a notice of appeal.

       The court stated, "I don't know if counsel was going to file a notice of appeal in regards to my

       decision. [The assistant State's Attorney] has been involved in it. So I will put it on tomorrow

       for that purpose." Even if the court had the authority to extend the deadline, the language it used

       was not explicit enough to grant an extension.

¶ 21          In the alternative, defendant argues that this court retains jurisdiction, despite the late

       filing of the notice of appeal, because the circuit court failed to send defendant notice of his right

       to appeal, as required by Illinois Supreme Court Rule 651(b) (eff. Apr. 26, 2012). In the present

       case, the clerk sent notice under Rule 651(b) to defendant's last known address in Romeoville,

       Illinois. Defendant, however, argues that sending notice to his last known address was

       insufficient here, where the court was aware that defendant had been deported to Poland and no

       longer resided at the Romeoville address. As a result of the failure to comply with Rule 651(b),

       defendant argues, this court must treat defendant's untimely notice of appeal as a petition for

       leave to file a late notice of appeal and must also allow the filing of that late notice of appeal.

       See People v. Fikara, 345 Ill. App. 3d 144, 158 (2003). We conclude that the clerk complied

       with Rule 651(b); therefore, defendant's argument fails.

¶ 22          Rule 651(b) requires that "[u]pon the entry of a judgment adverse to a petitioner in a

       post-conviction proceeding, the clerk of the trial court shall at once mail or deliver to the

       petitioner a notice" informing him that (1) the court has entered an order disposing of his

       petition, and (2) he has the right to appeal that decision. Ill. S. Ct. R. 651(b) (eff. Apr. 26, 2012).

¶ 23          In the present case, the clerk "at once mail[ed]" notice to defendant containing the

       information required by Rule 651(b). That notice was mailed to the defendant's last known

       address. As the initiator of these postconviction proceedings, defendant had a responsibility to


                                                          9
       shepherd—or at least pay attention to—the proceedings. It was defendant's responsibility to

       inform the court of a new address in Poland, not the court's to seek it out from roughly 4,500

       miles away. This case is distinguishable from Fikara, 345 Ill. App. 3d 144, where the clerk sent

       no notice under Rule 651(b). The court and clerk in the present case did as much as they could

       to notify defendant of his right to appeal. If defendant was interested in continuing to pursue the

       litigation he started, he was obliged to keep the court informed of his whereabouts.

¶ 24          Defendant was aware that his postconviction proceedings were ongoing at the time he

       was deported. Postconviction counsel appeared in court along with defendant's parents, who

       apparently lived at the Romeoville address where notice was sent. If defendant was truly

       interested in the outcome of the proceedings, he could have contacted the court, his attorney, or

       his parents. In fact, he may have done just that—it is telling that defendant does not argue that

       he failed to receive actual notice of the court's decision and his right to appeal. Here, any

       ignorance on the part of defendant was self-imposed.

¶ 25          The practical realities of the present situation reveal the insensibility of defendant's

       argument. Defendant's deportation presented the court and clerk with three options: (1) mail the

       Rule 651(b) notice to defendant's last known address; (2) seek out a new address for defendant;

       or (3) hold open the proceedings indefinitely until defendant contacted the clerk with a new

       address. The second option is untenable: defendant, as the instigator of the present litigation, had

       the responsibility to inform the court of his location. And the third option flies in the face of the

       great importance we place on finality in our judicial system. Defendant gave the court no choice

       but to mail the notice to his last known address and bring some finality to these proceedings.

¶ 26          Illinois Supreme Court Rule 606(c) (eff. Mar. 20, 2009) allows for the filing of a late

       notice of appeal upon "reasonable excuse" or where the failure to file a timely notice of appeal


                                                        10
       was not the result of defendant's "culpable negligence." Here, defendant has no reasonable

       excuse for failing to keep the court informed of his whereabouts. His lack of communication

       with the court was culpable negligence. He should have kept the court informed; instead, he

       abandoned the litigation. He is not entitled to file a late notice of appeal.

¶ 27          Defendant was required to file a notice of appeal by September 19, 2012. Because he did

       not, the circuit court lost jurisdiction over the cause on that day, and the October 5 notice of

       appeal was a nullity. Without a timely filed notice of appeal, we lack jurisdiction to consider the

       present appeal.

¶ 28                                              CONCLUSION

¶ 29          For the foregoing reasons, we dismiss the appeal.

¶ 30          Appeal dismissed.

¶ 31          JUSTICE CARTER, dissenting:

¶ 32          I respectfully dissent from the majority's decision to dismiss this appeal. I would hold

       that we have jurisdiction in this case and, upon consideration of the merits, that the circuit court

       properly denied the defendant's postconviction petition.

¶ 33          I believe that under Church and the cases cited therein, we have jurisdiction to hear this

       appeal. As the majority states, in Church, the court held that "[a] trial court has the inherent

       authority, upon proper application and showing of good cause, to grant an extension of time for

       filing a motion to reconsider sentence or a motion to withdraw guilty plea." Church, 334 Ill.

       App. 3d at 614. In this case, the circuit court continued the case for one day on September 19,

       2012, which was the date of expiration for filing a posttrial motion or a notice of appeal. The

       following day, the court ordered an extension of the time to file a posttrial motion to October 4,

       2012, on which date the court appointed the appellate defender. A notice of appeal was filed on

                                                         11
       October 5, 2012. While there was no formal "proper application and showing of good cause"

       (Church, 334 Ill. App. 3d at 614), the court was concerned about the defendant's absence due to

       deportation and whether he received notice of the court's judgment under Supreme Court Rule

       651(b) (eff. Apr. 26, 2012), so the court extended the time within which the defendant could file

       a posttrial motion anyway. I believe that the court had the inherent authority to do so under

       Church. See id. at 614. Under the circumstances of this case—given the extension, the

       continuances, and the deportation—I respectfully disagree with the majority that the defendant's

       notice of appeal was untimely.

¶ 34          Because I would hold that we have jurisdiction, I would address the merits of the

       defendant's argument that the circuit court erred when it denied his postconviction petition. In

       his amended postconviction petition, the defendant alleged that his attorney was ineffective for

       failing to give the defendant proper advice regarding the immigration consequences of pleading

       guilty. At the third-stage evidentiary hearing, the defendant's father and mother both testified

       that they met with trial counsel, with the defendant present, and trial counsel told them that the

       defendant was "legal" and they had nothing to worry about in terms of immigration

       consequences. Trial counsel testified that when he met with the defendant and the defendant's

       parents, they discussed the details of the case, which included that the defendant had confessed

       to the offenses and that the four individuals who were with the defendant at the time of the

       offenses all had implicated the defendant. Trial counsel told them that there would be a very

       small chance of prevailing if the case went to trial, so he discussed with them the possibility of

       probation under Treatment Alternatives for Safe Communities (TASC), which is the outcome




                                                        12
trial counsel ultimately negotiated for the defendant. 2 Trial counsel also testified that he did in

fact discuss immigration consequences with the defendant and the defendant's parents, although

trial counsel could not recall specifically what he said. Trial counsel testified that "I would never

tell any client facing any immigration issue that a felony conviction would not result in any kind

of issue for his immigration status." Further, trial counsel stated:

                     "What I believe I told [the defendant] is the same that I tell other clients that

              are facing immigration issues. And that is that I'm not an immigration attorney. I

              don't know exactly what would happen as a result of the felony conviction.

                     However, I tell them that a felony conviction will have negative consequences

              for your immigration status, and if you want more information, you should talk to an

              immigration attorney."

In the circuit court's order that denied the defendant's petition, the court stated:

                     "[Trial counsel] indicated that the extent of his knowledge of immigration law

              is that a felony conviction could have a negative impact on one's status in the US, and

              that an immigration lawyer should be consulted for more detailed advice. That advice

              was both correct and prudent. He testified that he had discussed with the Terefenkos

              the petitioner's immigration status prior to the plea of guilty."

The import of this statement is that the court found trial counsel's testimony to be more credible

than the defendant's parents' testimony with regard to what was said at that meeting.

        2
            The circuit court noted in its decision that the defendant failed to complete his TASC

probation, which would have resulted in the conviction being vacated. Subsequently, the

defendant failed to complete "drug court," which would have resulted in dismissal via nolle

prosequi.


                                                    13
¶ 35          My review of the record in this case and the applicable law indicates that the circuit

       court's denial of the defendant's petition should be affirmed. First, I note that Padilla, 559 U.S.

       356, does not apply retroactively. Chaidez v. United States, __ U.S. __, __, 133 S. Ct. 1103,

       1113 (2013). Thus, the law in effect at the time of this case treated immigration consequences as

       collateral to a guilty plea. People v. Williams, 188 Ill. 2d 365, 372 (1999). Further, whether trial

       counsel's assistance was objectively unreasonable, under the first prong of Strickland v.

       Washington, 466 U.S. 668, 687 (1984), with regard to the collateral consequence of immigration

       status depended on whether counsel failed to inform the defendant (People v. Huante, 143 Ill. 2d

       61, 71-72 (1991)) or whether counsel gave the defendant erroneous advice (People v. Correa,

       108 Ill. 2d 541, 553 (1985)). See People v. Manning, 227 Ill. 2d 403, 421 (2008). Here, the

       question is the latter. The circuit court found trial counsel's testimony to be more credible, and I

       find no basis in the record for us to disturb that finding. See People v. Ortiz, 385 Ill. App. 3d 1, 6

       (2008) (holding that "[b]ecause the postconviction trial judge is in the best position to observe

       and weigh the credibility of witnesses testifying at an evidentiary hearing, his findings of fact

       will not be overturned unless those findings are manifestly erroneous"). Given, then, that trial

       counsel told the defendant and his parents that a felony conviction could have a negative impact

       on the defendant's immigration status and that they should consult an immigration attorney if

       they wanted more information, I would hold under Correa and its progeny that trial counsel did

       not provide erroneous advice and therefore did not render ineffective assistance of counsel.

¶ 36          For the foregoing reasons, I respectfully dissent. I would hold that we have jurisdiction

       and that the case should be affirmed on the merits.




                                                        14